DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the last Office Action mailed on 10/07/2021, Applicant has canceled claims 2 and 10, and amended claims 1, 3, 4, 6, 8, 9, and 11-16. Accordingly, the claims are definite within the meaning of 35 USC § 112(b), thus, 35 USC § 112(a) and (b) rejections and the objection to the drawings are withdrawn. Thus, claims 1, 3-9, and 11-16 are currently pending in the subject application.
Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1, 3-9, and 11-16 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1, 3-9, and 11-16 filed on 05/26/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of a controller configured to determine an order of peaks in back EMF signal from the back EMF signal measured in a positive phase and a negative phase and to determine a polarity of each peak and a magnitude of each peak from said back EMF signal corresponding to the order of peaks, to verify, based on the order of peaks, at least one condition containing said a polarity of each peak and a magnitude of each peak, and to detect stall or step-loss in said stepper motor based on said verification.
The closet references to the present invention are believed to be as follows: Russ et al. (US 20090160390 A1). Russ et al. disclose a method for detecting a stall condition in a stepper motor, wherein the characteristics of the back EMF are identified directly from a waveform of the back EMF, specifically a first peak of the back EMF, a valley of the back EMF, and a second peak of the rectified integral of the back EMF, to determine a condition of the stepper motor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846